UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1055


DONALD BURRELL;             APRIL     BURRELL;       911    RESTORATION        OF
BALTIMORE, INC.,

                    Plaintiffs - Appellants,

             v.

911 RESTORATION FRANCHISE, INC.; IDAN SHPIZEAR; PELEG LINDENBERG;
SHAY KALMANOVICH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-02278-JKB)


Submitted: July 19, 2018                                          Decided: August 3, 2018


Before KING, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Martin Rifkin, LAW OFFICES OF HARRY M. RIFKIN, Baltimore, Maryland, for
Appellants. James E. Dickerman, ECCLESTON AND WOLF, P.C., Hanover, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants seek to appeal the district court’s order dismissing their case and

compelling arbitration. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on November 17, 2017. The

notice of appeal was filed on December 26, 2017. Because Appellants failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              2